EXHIBIT 32.2 – SECTION 1350 CERTIFICATIONS I, Jon S. Verbeck, Chief Financial Officer and Treasurer of OP-TECH Environmental Services, Inc. (the “Company”), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: the Annual Report on Form 10-K of the Company for the year ended December 31, 2010 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (15 U.S.C. 78m or 78o(d)); and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 1, 2011 /s/ Jon S. Verbeck Jon S. Verbeck Acting Principal Accounting Officer Chief Financial Officer and Treasurer
